Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	   Claims 12, 19-20, 22, 34, 41-42 and 44-46 are allowed. 
3.	The following is an examiner’ s statement of reasons for allowance:
The prior arts of record do not disclose or teach (with respect to independent
claim 12 by example only, as the other independent claim 34 has similar limitations) the
following limitations, in combination with other limitations of the independent claims:
wherein the paging cycle comprises a first period and a second period, the first period is the period in which the terminal device continuously listens for the paging message, the second period is a period in which the terminal device is in a sleep state, and wherein the paging cycle is N times the duration of the first period, N being a positive integer larger than 1; wherein receiving, by the terminal device, the paging message according to the paging starting moment and the paging receiving, duration comprises: continuously listening, by the terminal device, for the paging message in the first period from the paging starting moment: in case that the paging message is not heard by the terminal device in the first periods at an ending moment of the first period, starting by the terminal device, a second timer and simultaneously entering, by the terminal device, the sleep state, a timing period of the second timer being a duration of the second period; andApplication No. 16/316,251 Docket No. 7001722 NYresponsive to determining, by the terminal device, timeout of the second timer, restarting continuously  by the terminal device, for the paging message.
4.	claims 41 and 42 are allowed for the reasons as set forth in the previous Office Action filed on 09/10/2019.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARIDEH MADANI/Examiner, Art Unit 2643 


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643